Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Overview
No art rejection of claim 4
Claim objections
35 U.S.C. §§ 112 & 103 rejections

Claim Objections
Claims 7-9 are objected to because of the following informalities. Appropriate correction is required.
Claim 7. The limitation “the deplating face” lacks antecedent basis.

Claims 8-9. These claims are objected to for being dependent upon an objected claim.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 5-6, and 10 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 5-6, and 10. The term "about" is a relative term which renders the claim indefinite. This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. MPEP § 2173.05(b).

Claim Rejections - 35 U.S.C. §§ 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-11 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by, or in the alternative rejected under 35 U.S.C. § 103(a) as being unpatentable over Kurashina et al., U.S. Patent App. Pub. No. 2007/0238265 [hereinafter Kurashina] as evidenced by Basol et al., U.S. Patent App. Pub. No. 2002/0053516 A1 [hereinafter Basol].
The body of the claim is generally written with parentheses following the limitations indicating the prior art's teachings and/or examiner notes.

Claim 1. A deplating disk (wafer W; Kurashina [0006], [0255], [0267], [0275], figs. 1A-C) for cleaning a plating cell wafer holder assembly (the polarity of the power source is reversed and would etch away any unwanted copper plating, including any errant deposits hence would deplate and clean; Kurashina [0278]), the deplating disk comprising: 
a perimeter region comprising a corrosion-resistant conductive material (seed layer 7 which would reach out to the perimeter and is made from ruthenium, which is corrosion resistant and conductive; Kurashina [0006], [0148], [0267], [0275], fig. 1A-C; see also Basol [0072] (describing ruthenium as corrosion resistant)) positioned for making electrical contact with a plurality of electrical contacts in the plating cell wafer holder assembly (cathode portion 38 of substrate holder 36 comprise cathodes 88 which press against and pass current to the substrate W; Kurashina [0164]-[0165], figs. 12-15); and 
an interior region (region around contact holes 3 and interconnect trenches 4; Kurashina [0006], figs. 1A-C) comprising an insulating material (insulating film 2 such as silicon dioxide; id.), wherein the perimeter region surrounds the interior region (interior region surrounded; Kurashina figs. 1A-C), wherein the deplating disk is shaped as a circular wafer having a diameter of about 300 mm or about 450 mm (circular wafer W having a diameter of 300 mm; Kurashina [0006], [0255], [0267], [0275], figs. 1A-C).

Claim 2. The deplating disk of claim 1, wherein the corrosion-resistant conductive material is a noble metal (ruthenium is a noble metal). See claim 1 rejection.

Claim 7. The deplating disk of claim 1, wherein the corrosion-resistant conductive material is formed on the deplating face of the deplating disk (seed layer formed on the side which gets deplated). Kurashina figs. 1A-C.

Claim 8. The deplating disk of claim 7, wherein the insulating material is also formed on the deplating face of the deplating disk, wherein the deplating disk further comprises: an insulated body on which the corrosion-resistant conductive material and the insulating material are formed, wherein the insulated body comprises silicon (wafer is silicon). Kurashina [0267], [0275], figs. 1A-C.

Claim 9. The deplating disk of claim 8, wherein the perimeter region forms a ring around the interior region, and wherein the perimeter region extends to an edge of the insulated body (the perimeter would be a ring at the edge). See claim 1 rejection.

Claim 10. Kurashina is silent on the deplating disk of claim 1, wherein a width of the corrosion-resistant conductive material is between about 1 mm and about 10 mm.
A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. MPEP § 2144.05.
Kurashina teaches that the conductive layer (which contains the seed layer) is a variable that achieves the recognized result of affecting the problematic potential difference which affects the plating rate, hence making it a result-effective variable. See Kurashina [0015]-[0024].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the variable and determined the optimum or workable range to be inclusive of the claimed range/value(s).
	
Claim 11. The deplating disk of claim 1, wherein the deplating disk is configured to remove metallic deposits from the plating cell wafer holder assembly when anodic current is applied to the corrosion-resistant conductive material of the deplating disk (reversing current etches and removes deposits). See claim 1 rejection.

Claims 2-3 are rejected under 35 U.S.C. § 103 as being unpatentable over Kurashina as applied to claim 1 above, and further in view of Merchant et al., U.S. Patent App. Pub. No. 2003/0015793 A1 [hereinafter Merchant].
Claims 2-3. Kurashina is silent on the deplating disk of claim 1, wherein the corrosion-resistant conductive material is selected from the group consisting of. titanium, tantalum, vanadium, tungsten, niobium, chromium, and combinations thereof.
This also serves as an alternative rejection for the previous claim 2 rejection.
Kurashina does teach the use of TaN for barrier layer 5. Kurashina [0006], figs. 1A-C.
Merchant teaches that TaN and tantalum were both known to be used for barrier layers, making the two suitable substitutes. Merchant [0013], [0023].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s TaN with Merchant’s tantalum to yield the predictable result of having a suitable material for a barrier layer.

Claims 5-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Kurashina as applied to claim 1 above, and further in view of Sekiguchi et al., U.S. Patent App. Pub. No. 2012/0174827 A1 [hereinafter Sekiguchi].
Claims 5-6. Kurashina is silent on (claim 5) the deplating disk of claim 1, wherein the deplating disk comprises a deplating face and an opposite face, wherein the deplating face comprises a step extending away from the opposite face of the deplating disk, wherein the step is at least about 1 mm long and (claim 6) the deplating disk of claim 5, wherein the step is positioned between about 0.1-5 mm inward from a perimeter of the deplating disk.
Sekiguchi discloses wherein vias have an opening diameter of 20 mm and a depth of 100 mm. Sekiguchi [0048].  The dimensions of the vias are therefore within the millimeter range. 
At the time of the invention, in order to practice the invention of Contolini, one of ordinary skill in the art would necessarily look to the art for workable trench or via dimensions and arrive at a reference such as Sekiguchi.  Sekiguchi discloses wherein vias have an opening diameter of 20 mm and a depth of 100 mm. Sekiguchi [0048].  The dimensions of the vias are therefore within the millimeter range.  The Examiner is interpreting the claimed step as a via or trench feature.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s dimensions to be Sekiguchi’s dimensions to yield the predictable result of having suitable dimensions for vias.
Regarding the distance between the perimeter of the disk or wafer, since the pattern would be expected to be spread throughout the wafer face, one of ordinary skill in the art would expect the step (i.e. via or trench) to be positioned between about 0.1-5 mm inward from the perimeter of the deplating disk.  

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all other outstanding issues are addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is (571) 270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/HO-SUNG CHUNG/
Examiner, Art Unit 1794